Simmons, C. J.
1. Hospitality extended to a juror by one of the parties to a-ease, after the juror has agreed to a verdict which has not been published but which has been sealed and delivered to the foreman, the jury by consent of parties dispersing, is not cause for a new trial. Under-such circumstances, it would no longer have been lawful for the juror to recede from the finding expressed in the verdict.
2. The errors complained of in the charge of the court were, when taken in connection with the whole charge, not misleading; the general charge covered the request to charge which was refused ; the evidence was sufficient to authorize the verdict, and the trial judge did not err in refusing a new trial.

Judgment, affirmed.


All the Justices concurring.